I am of the opinion that the ordinances of the city of Buffalo under consideration are discriminating and unjust as to the defendant in the manner in which they are drawn, enforced and practically construed, and are, therefore, illegal and void.
When the city of Buffalo is prepared to enforce its ordinances as to the speed and stoppage of trains at street crossings with equal hand against all railroad companies entering and leaving its corporate domain, there will be no legal obstacle to the exercise of all those just and reasonable powers in the premises which properly belong to every municipality.
This trial was in Justices' Court, and the suggestions in the prevailing opinion as to findings and requests to find are, as it seems to me, without force.
I think the motion to nonsuit was duly made and subsequently denied by the final decision of the justice, who reserved his ruling thereon at the trial.
Both judgments should be reversed.
ANDREWS, Ch. J., GRAY and VANN, JJ., concur with O'BRIEN, J., for affirmance.
HAIGHT and MARTIN, JJ., concur with BARTLETT, J., for reversal.
Judgments affirmed. *Page 285